                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                        Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:
Estes, 7:20cv137                             Judge M. Casey Rodgers
Hacker, 7:20cv131                            Magistrate Judge Gary R. Jones
Keefer, 7:20cv104


               DEPOSITION DESIGNATIONS ORDER NO. 5

      This Order addresses Defendants’ objections and counter-designations to

Plaintiffs’ affirmative deposition designations and Plaintiffs’ objections to

Defendants’ counter-designations thereto for the following witness depositions:

   1. Lorraine Babeu, 2020.03.10
   2. Eileen Hacker, 2020.09.25
   3. Ted Madison, 2019.12.10

      The Court’s rulings with respect to the above depositions are set forth in the

attached Exhibit 1.

      SO ORDERED, on this 22nd day of March, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
